DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W02016/133175.
Claim 1, 10
 	W02016/133175 discloses a method or apparatus having a seed transfer station (Fig. 1, Ref. 20, 30) configured to move seeds (Fig. 1, Ref. W) through the system; and an imaging assembly comprising a first camera (Fig. 1, Ref. 21) mounted relative to the seed transfer station (Fig. 1, Ref. 20, 30) and configured to acquire images of the seeds as the seeds move through the system (As this imaging means 21, a camera or a video camera can be used. It is preferable that the photographing means 21 acquires the photographed image as electronic data so that the transported edamame W is photographed as a still image or a moving image and the photographed image can be directly taken into the edamond-bean selection system 40 and analyzed), and a second camera (Fig. 1, Ref. 31) mounted relative to the seed transfer station (Fig. 1, Ref. 20, 30) and configured to acquire images of the  the eddy W transported by the second transport means 30 is photographed by the photographing means 31, and the photographed image thereof is analyzed by the soybean sorting system 40 to specify the non-standard edamame W), the second camera having an imaging modality different from an imaging modality of the first camera (The First and second cameras of Fig, 1, Ref. 21, 31 are at different positions and views).  

    PNG
    media_image1.png
    259
    275
    media_image1.png
    Greyscale

Claim 2, 11
 	W02016/133175 discloses a controller configured to analyze the acquired images (Computer; Fig. 1, Ref. 40).  
Claim 5, 14
 	W02016/133175 discloses the imaging modality of the first and second camera is one of 2D imaging (a camera or a video camera).  
Claim 6
 	W02016/133175 discloses the seed transfer station comprises a conveyor (Fig. 1, Ref. 20, 30).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over W02016/133175 and in further view of Fujita et al. (2005/0226465).
Claims 3-4, 12-13
	W02016/133175 substantially teaches the claimed invention except that it does not show an a third camera mounted relative to the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the third camera having an imaging modality different from the first and second cameras or a fourth camera mounted relative to the seed transfer station and configured to acquire images of the seeds as the seeds move through the system, the fourth camera having an imaging modality different from the first, second, and third cameras. Fujita et al. (2005/0226465) shows that it is known to provide a multiple cameras (Fig. 5, Ref. 54) for imaging seeds with the cameras having different views (See Fig. 5) for a device for inspecting seeds. It would have been obvious to combine the device of W02016/133175 with the multiple cameras of Fujita et al. (2005/0226465) before the effective filing date of the claimed invention for the purpose of providing uniform inspection of seeds along an inspection direction, therefore improving the overall quality of the image taken alone the scanning direction.


Claims 7-8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over W02016/133175.
Claim 7
	W02016/133175 discloses the claimed invention except for the conveyor comprises a belt that is one of transparent or semi-transparent. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine W02016/133175 with the transparent or semi-transparent conveyor since it was well known in the art that using such conveyors allows for uniform illumination of the seed and therefore improve overall image quality of the image of the seed. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).
Claim 8, 15
	W02016/133175 discloses the claimed invention except for a weighing assembly located at an end of the seed transfer station and configured to weigh the seeds individually. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine W02016/133175 with the weighing assembly since it was well known in the art that having a weighting assembly allows for determining a size of a seed by the weight and therefore allows the seed to be sorted accordingly. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in 
Claim 17
	W02016/133175 discloses the claimed invention except for storing the seeds comprising storing the seeds individually in microplates. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine W02016/133175 with the microplates since it was well known in the art that using a microplate to separate seeds allows for individual packaging of the seeds, therefore improving quality of end product to consumer. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).

Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over W02016/133175 and in further view of Becker et al. (2010/0143906).
Claim 9, 16
	W02016/133175 substantially teaches the claimed invention except that it does not show a storage assembly configured to automatically store the seeds into separate storage containers .

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (2005/0226465).
Claim 18
 	Fujita et al. (2005/0226465) discloses a seed transfer station (Fig. 5, Ref. 41) configured to move seeds through the system (Fig. 5, Ref. 3); and an imaging assembly comprising a first camera mounted above (Fig. 5, Ref. 54) to the seed transfer station (Fig. 5, Ref. 41) and configured to acquire images of the seeds as the seeds move through the system (Para. 0043), and a second camera (Fig. 5, Ref. 51) mounted below to the seed transfer station (Fig. 5, Ref. 41) and configured to acquire images of the seeds as the seeds move through the system (Para. 0042).  

    PNG
    media_image2.png
    534
    463
    media_image2.png
    Greyscale

Claim 19
 	Fujita et al. (2005/0226465) discloses the first and second cameras have the same imaging modality (Both infrared ccd cameras; Para. 0042-0043).  
Claim 20
 	Fujita et al. (2005/0226465) the imaging modality of the first and second camera is one of 2D imaging (CCD cameras are 2D imaging cameras).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        November 4, 2021